            Case 2:19-mc-00173-RSL Document 9 Filed 02/09/21 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                       NO. 2:19-MC-00173-RSL
11
                           Plaintiff,                       (2:18-CR-0124-1)
12
            v.                                       Continuing Garnishment Order
13
     PRADYUMNA KUMAR SAMAL,
14
             Defendant/Judgment Debtor,
15
          and
16
     NEW YORK LIFE BOND,
17
                           Garnishee.
18
19         A Writ of Continuing Garnishment, directed to Garnishee New York Life
20
     Bond, has been duly issued and served upon the Garnishee. Pursuant to the
21
     Writ, Garnishee New York Life Bond filed its Answer on February 14, 2020,
22
23   stating that at the time of the service of the Writ, Garnishee had in its

24   possession, custody, or control two (2) Variable Universal Life 2000 policies,
25   XXXX2265 and XXXX2266, in which Pradyumna Kumar Samal has a vested
26
     Cash Surrender Value of $531.41 (XXXX2265) and $292.04 (XXXX2266) for a
27
28


     CONTINUING GARNISHMENT ORDER (USA v. Pradyumna Kumar Samal and       UNITED STATES ATTORNEY’S OFFICE
                                                                           700 STEWART STREET, SUITE 5220
     New York Like Bond, USDC#: 2:19-MC-00173-RSL / 2:18-CR-0214-1) - 1           SEATTLE, WA 98101
                                                                                  PHONE: 206-553-7970
             Case 2:19-mc-00173-RSL Document 9 Filed 02/09/21 Page 2 of 3



 1   total value of $823.45, as of February 14, 2020, in which
 2
     Defendant/Judgment Debtor Mr. Samal maintains an interest.
 3
            After notification that the garnishment proceeding was mailed to the
 4
     Garnishee and Defendant/Judgment Debtor Samal on or about January 2,
 5
 6   2020, Mr. Samal has not requested a hearing to determine exempt property as

 7   of this date.
 8
            IT IS THEREFORE ORDERED as follows:
 9
            That the Garnishee, New York Life Bond, shall pay to the United States
10
     District Court for the Western District of Washington, the entire amount of
11
12   non-exempt property from any and all accounts in the Garnishee’s

13   possession, custody, or control, in which the Defendant/Judgment Debtor
14
     maintains an interest;
15
            That such payments shall be applied to Defendant/Judgment Debtor
16
     Pradyumna Kumar Samal’s outstanding restitution debt, by the United States
17
18   District Court for the Western District of Washington; and

19          That the payments shall be made out to the United States District
20
     Court, Western District of Washington, referencing Case Nos. 2:18-CR-0124-1
21
     and 2:19-MC-00173-RSL, and delivered either personally or by First Class
22
     Mail to:
23
24                   United States District Court, Western District of Washington
                     Attn: Financial Clerk – Lobby Level
25                   700 Stewart Street
                     Seattle, Washington 98101
26
27
28


      CONTINUING GARNISHMENT ORDER (USA v. Pradyumna Kumar Samal and       UNITED STATES ATTORNEY’S OFFICE
                                                                            700 STEWART STREET, SUITE 5220
      New York Like Bond, USDC#: 2:19-MC-00173-RSL / 2:18-CR-0214-1) - 2           SEATTLE, WA 98101
                                                                                   PHONE: 206-553-7970
            Case 2:19-mc-00173-RSL Document 9 Filed 02/09/21 Page 3 of 3



 1         Dated this 9th day of February, 2021.
 2
 3
                                  JUDGE ROBERT S. LASNIK
 4                                United States District Court Judge

 5   Presented by:
 6
 7   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA #34609
 8   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     CONTINUING GARNISHMENT ORDER (USA v. Pradyumna Kumar Samal and       UNITED STATES ATTORNEY’S OFFICE
                                                                           700 STEWART STREET, SUITE 5220
     New York Like Bond, USDC#: 2:19-MC-00173-RSL / 2:18-CR-0214-1) - 3           SEATTLE, WA 98101
                                                                                  PHONE: 206-553-7970
